Citation Nr: 1232971	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  04-20 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) which denied service connection for diabetes mellitus.  In a January 2004 rating decision, the RO confirmed and continued the previous denial of service connection for diabetes mellitus.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2005; the hearing transcript has been associated with the claims file.

In a June 2007 decision, the Board affirmed the RO's denial of the benefit on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Court vacated that Board's decision and remanded the case to the Board for readjudication in compliance with a July 2008 Joint Motion for Remand.  The Board then remanded the case to the Appeals Management Center (AMC) in November 2009 and May 2011 for additional development.

A portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal contains information located in the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received in May 2012, the Veteran requested a hearing at the RO before a member of the Board.  

In this case, the Veteran has already testified at a hearing before the undersigned Veteran's Law Judge (VLJ).  The requested hearing will be before a different VLJ.  Under such circumstances, the final Board decision in this case will be rendered by a three judge panel.  See 38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011).  

In the recent decision of Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) held that the pertinent statutes and implementing regulation regarding Board hearings entitle a claimant to an opportunity for a hearing before all the Board members who will ultimately decide his appeal, and that if the claimant's appeal is assigned to a Board panel in a piecemeal fashion, that claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).

Therefore, to the extent possible, the RO should arrange for the Veteran's requested hearing to be heard by two VLJs in order to facilitate a panel decision in this case.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the Chicago, Illinois RO before two Veterans Law Judges, if feasible.  The Veteran should be notified in writing of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


